Exhibit 10.34

 

EGALET CORPORATION

Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this "Agreement") is made and
entered into as of _________ __,  2018 (the "Grant Date") by and between Egalet
Corporation, a Delaware corporation (the "Company") and [________] (the
"Grantee").

WHEREAS, the Company has adopted the Egalet Corporation 2013 Stock-Based
Incentive Compensation Plan, as amended and/or restated from time to time (the
"Plan"), pursuant to which awards of Restricted Stock Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of Restricted Stock Units
provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.   Grant of Restricted Stock Units. Pursuant to the terms of the Plan, the
Company hereby grants to the Grantee on the Grant Date an award of Restricted
Stock Units representing a contingent right to receive the number of shares of
Common Stock (the “RSUs”) set forth in the Notice of Grant attached hereto as
Exhibit A (the “Grant Notice”), on the terms and conditions and subject to the
restrictions set forth in this Agreement, the Grant Notice and the Plan.
Capitalized terms that are used but not defined herein have the meaning ascribed
to them in the Plan.  

2.   Restriction Period; Vesting.    The RSUs shall be eligible to vest in
accordance with the vesting schedule set forth in the Grant Notice.      

3.   Termination.  If the Grantee's service with the Company, a Subsidiary or an
Affiliate terminates for any reason at any time before all of his or her
RSUs have vested, the Grantee's unvested RSUs shall be automatically forfeited
upon such termination of service without any payment or compensation due to the
Grantee, and neither the Company nor any Subsidiary or Affiliate shall have any
further obligations to the Grantee under this Agreement.

4.   Settlement.  The Grantee shall be entitled to receive one share of Common
Stock for each RSU that becomes vested as soon as practicable (and in any event
within 60 days) after the applicable vesting date.     

5.   Restrictions.   The Grantee shall have no rights with respect to the shares
of Common Stock underlying the RSUs until those shares of Common Stock are
delivered to the Grantee in settlement thereof, and neither the RSUs nor any
rights relating thereto may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Grantee. Any



--------------------------------------------------------------------------------

 



attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the RSUs or the rights relating thereto shall be wholly ineffective
and, if any such attempt is made, the RSUs and all rights relating thereto will
be forfeited by the Grantee and all of the Grantee's rights to shares of Common
Stock underlying the RSUs shall immediately terminate without any payment or
compensation by the Company or any Subsidiary or Affiliate. 

6.   No Stockholder Rights; Dividend Equivalent Rights.    Prior to the delivery
of shares of Common Stock upon the settlement of the RSUs,  the Grantee shall
have no rights as a stockholder with respect to such shares of Common Stock
(including, without limitation, the right to vote).  Notwithstanding the
foregoing or anything herein to the contrary, if the Company declares a cash
dividend on the Common Stock during the period between the Grant Date and the
date on which shares of Common Stock are delivered upon the settlement of any
vested RSUs, the Grantee shall be entitled to receive an amount in cash equal to
the product of (i) the number of vested RSUs, multiplied by (ii) the amount of
the cash dividend per share of Common Stock declared during such period, as if
the Grantee had held a  number of shares of Common Stock equal to the number of
vested RSUs as of each dividend record date during such period, with such cash
payment to be made to the Grantee at the same time as shares of Common Stock are
issued upon the settlement of such vested RSUs.             

7.   No Right to Continued Service.  Neither the Plan nor this Agreement or the
Grant Notice shall confer upon the Grantee any right to be retained in any
position, as an Employee, Consultant or Non-Employee Director of the Company
or any Subsidiary or Affiliate.   Further, nothing in the Plan, this Agreement
or the Grant Notice shall be construed to limit the discretion of the Company or
any Subsidiary or Affiliate to terminate the Grantee's employment or other
service at any time, for any reason, with or without cause.

8.   Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, the shares of Common Stock underlying the RSUs
shall be subject to adjustment in any manner provided under Section 13 of the
Plan.

9.   Tax Liability and Withholding.    The Grantee shall be required to pay to
the Company or any applicable Subsidiary and Affiliate, and the Company, the
Subsidiaries and the Affiliates shall have the right to deduct from any
compensation paid to the Grantee pursuant to the Plan or otherwise, the amount
of any required withholding taxes in respect of the RSUs and/or the shares of
Common Stock underlying the RSUs and to take all such other actions as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes.    The Grantee may satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

(a)   tendering a cash payment.

(b)   tendering proceeds received from a broker-dealer authorized by the Grantee
to sell all or a portion of the shares of Common Stock delivered to the Grantee
as a result of the settlement of the RSUs.  



2

--------------------------------------------------------------------------------

 



(c)   delivering to the Company previously owned and unencumbered shares of
Common Stock.

10.   Compliance with Law. The issuance and transfer of Common Stock shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Common Stock may be listed. No
Common Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the Common Stock
with the Securities and Exchange Commission, any state securities commission or
any stock exchange to effect such compliance.

11.   Stock Issuance.  Upon the delivery of shares of Common Stock to the
Grantee upon the settlement of the RSUs, the Company may issue stock
certificates or evidence the Grantee's interest by using a book entry account
with the Company's transfer agent.  A physical or electronic legend, as
applicable, may be placed on any certificate(s) representing the shares of
Common Stock issued pursuant to this Agreement indicating restrictions on
transferability of such shares or any other restrictions that the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any applicable federal or state securities
laws or any stock exchange on which shares of Common Stock are then listed or
quoted.       

12.   Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

13.   RSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company's stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

14.   Section 409A. It is intended that the RSUs and this Agreement be exempt
from Section 409A of the Code and, to the extent not so exempt, that the RSUs
and this Agreement comply with the requirements of Section 409A of the Code, and
this Agreement shall be interpreted consistently with the foregoing without
resulting in any increase in the amounts owed hereunder by the Company or any
Subsidiary or Affiliate.  Notwithstanding anything contained herein, in the
Grant Notice or in the Plan to the contrary, neither the Company nor any
Subsidiary or Affiliate shall have any liability or obligation to the Grantee or
to any other person or entity in the event that the RSUs and/or this Agreement
are not exempt from, or compliant with, Section 409A of the Code.  

15.   Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the

3

--------------------------------------------------------------------------------

 



Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee's beneficiaries,
executors, administrators and the person(s) to whom the RSUs may be transferred
by will or the laws of descent or distribution.

16.   Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the RSUs and all rights relating thereto, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Grantee's material rights under this Agreement without the Grantee's consent.

17.   Recoupment. The RSUs and any compensation paid with respect thereto shall
be subject to mandatory repayment by the Grantee to the Company pursuant to the
terms of any Company “clawback” or recoupment policy applicable to the Plan as
in effect from time to time or required by law to be applicable to the Grantee.

18.   Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions hereof and thereof, and accepts the RSUs subject to all of the terms
and conditions of the Plan and this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

EGALET CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

By:

 

 

Name:

 

 

 

 





--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice of Grant

 

This Notice of Grant sets forth the specific terms that apply to the Restricted
Stock Units granted to the Grantee identified below under the Restricted Stock
Unit Award Agreement (the “Agreement”), made and entered into as of ________ __,
2018, between Egalet Corporation, a Delaware corporation (the “Company”), and
the Grantee.  Capitalized terms that are used but not defined herein shall have
the meanings given to such terms in the Agreement.

 

 

 

Grantee Name:

[___________]

 

 

Number of Shares of Common Stock

 

Covered by the RSUs:

[___________]

 

 

Grant Date:

[___________]

 

Vesting Schedule:  Subject to the Grantee’s continuing employment with the
Company or any Subsidiary on the applicable vesting date,  25% of the RSUs shall
vest, and the restrictions applicable thereto shall lapse, on each of the first
four anniversaries of the Grant Date; provided that, if 75% or greater of the
corporate performance targets set forth below (the “2018 Corporate Goals”) are
attained on or prior to the first anniversary of the Grant Date, as determined
by the Company’s Board of Directors in its sole discretion, then, subject to the
Grantee’s continuing employment with the Company or any Subsidiary on the
vesting date, 100% of the RSUs shall vest, and the restrictions applicable
thereto shall lapse, on the first anniversary of the Grant Date (and, for the
avoidance of doubt, if less than 75% of the 2018 Corporate Goals are attained on
or prior to the first anniversary of the Grant Date, as determined by the
Company’s Board of Directors in its sole discretion, then the RSUs shall remain
subject to the four-year vesting schedule described above).  The unvested
portion of the RSUs will be forfeited immediately for no compensation or other
payment upon the Grantee's termination of employment for any reason (and
regardless of who initiates such termination).

 

Notwithstanding the foregoing, if the Grantee remains in continuous employment
with the Company or any Subsidiary until the date of a Change in Control that
satisfies the requirements of Treasury Regulation 1.409A-3(i)(5), 100% of the
unvested RSUs shall vest and be settled upon or immediately prior to the
consummation of such Change in Control. 

 

2018 Corporate Goals:  [____________________]

 

 

--------------------------------------------------------------------------------